UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1750


MAKARAND BIDWAI,

                      Plaintiff – Appellant,

          v.

HILDA L. SOLIS, U.S. Secretary of Labor & her Designee, the
ARB, the OALJ; M. PATRICIA SMITH, U.S. Labor's Solicitor's
Office (for her subordinates); DAN DALY, U.S. Labor's WHD
FoIA (and his subordinates); PG COUNTY PUBLIC SCHOOLS BOARD
OF EDUCATION; JOHN DOE 1, PGCPS; JANE DOE 1, PGCPS; JOHN
DOE 2, PGCPS; JANE DOE 2, PGCPS; PGCEA-MSTA/NEA; JOHN DOE
3; JANE DOE 3; NANCY J.        LEPPINK, US Labor's WHD Ex
(Deputy)   Administrators  and   her    Designees; DIANE   C.
KOPLEWSKI, US Labor's WHD Ex Immigration Branch Chief;
GEORGE G. FERENCE, US Labor's WHD Regional Administrator;
DANIEL J. CRONIN, US Labor WHD Ex District Director;
JOHN R.   KELLY,   US  Labor   WHD   Ex   District  Director;
BEZARAH B. GAITHER, US Labor WHD Ex District Director;
MARYLAND STATE EDUCATORS ASSOCIATION

                      Defendants – Appellees,

          and

MARY BETH MAXWELL, U.S. Labor's WHD (Deputy) Administrator,

                      Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-03680-JFM)


Submitted:   October 22, 2013             Decided:   October 24, 2013
Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Makarand Bidwai, Appellant Pro Se. Geoffrey Forney, UNITED
STATES DEPARTMENT OF JUSTICE, Glenn Matthew Girdharry, Senior
Litigation Counsel, Washington, D.C.; Jeffrey Elliot Rockman,
SEROTTE, ROCKMAN & WESCOTT, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Makarand    Bidwai    appeals       the   district        court’s       orders

dismissing     his    civil    action     alleging      numerous          statutory    and

constitutional        violations    for    failure       to       state    a   claim   and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration.

We   have    reviewed    the    record     and    find      no      reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Bidwai v. Solis, No. 8:12-cv-03680-JFM (D. Md. Apr. 9 &

June 3, 2013).        We deny Bidwai’s motion for judicial notice.                      We

dispense     with     oral     argument    because          the     facts      and   legal

contentions     are    adequately    presented         in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          3